Citation Nr: 0520181	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-08 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for malaria, 
currently rated as 0 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
kidney disorder, manifested by hematuria.

4.  Entitlement to service connection for a kidney disorder 
manifested by hematuria.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include hookworm.

6.  Entitlement to service connection for porphyria cutanea 
tarda.  

7.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).   

These matters have previously come before the Board.  In July 
2001, the issues were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to an increased evaluation for 
malaria and service connection for a kidney disorder 
manifested by hematuria are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied service connection for a bilateral knee 
disorder and a hookworm infestation, claimed as a skin 
disorder, in a July 1984 rating decision.  The appellant was 
notified of the decision and did not file a notice of 
disagreement within one year of the notification.  

2.  The evidence added to the record since the July 1984 
rating decision in regard to a bilateral knee disorder and a 
hookworm infestation, claimed as a skin disorder, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

3.  The evidence presented since the July 1984 rating 
decision is relevant and probative of the issue regarding 
service connection for a kidney disorder, manifested 
hematuria.  

4.  The appellant is not blind and does not have loss of use 
of both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

5.  Porphyria cutanea tarda is not shown.  

6.  The appellant's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, and do 
not result in an inability to protect himself from the 
hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision that denied service 
connection for a bilateral knee disorder and a hookworm 
infestation, claimed as a skin condition is final.  Evidence 
submitted since that decision is not new and material.  
38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302(a) (2004).

2.  New and material evidence has been presented since the 
final July 1984 rating decision denying service connection 
for a kidney disorder, manifested by hematuria and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  Porphyria cutanea tarda was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1114(l)(s) 
(West 2002); 38 C.F.R. §§ 3.350(b)(i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letters from the 
RO to the appellant in September 2001, May 2003, and December 
2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the March 
2004 notice, the January 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

The July 1984 rating decision denying service connection for 
a right knee disorder and a left knee disorder is final.  38 
U.S.C.A. § 5108.  In order to reopen the claim, the appellant 
must present new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2004).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  New & Material Evidence

The question to be addressed in regard to a bilateral knee 
disorder and a hookworm infestation, claimed as a skin 
condition, is whether the appellant has submitted new and 
material evidence sufficient to reopen his claims of 
entitlement to service connection.  

At the time of the prior AOJ denial in July 1984, the 
evidence of record included service medical records, post-
service private treatment records, and the appellant's claim.  
The AOJ determined that bilateral knee weakness was not shown 
in service, that a hook worm infestation manifested by a body 
rash with itching during service was acute and resolved, 
without residuals, and that hematuria claimed as a kidney 
condition was not aggravated during service.  In essence, the 
AOJ determined that a bilateral knee disorder, a chronic skin 
condition, to include a hookworm infestation manifested by a 
skin rash, and hematuria, claimed as a kidney disorder were 
not incurred in or aggravated by service.  The appellant was 
informed of the decision and of his right to appeal.  He did 
not appeal and that action became final.  

Left Knee

Since the unappealed July 1984 determination, the appellant 
has petitioned to reopen his claim.  In association with the 
application to reopen, the relevant evidence he has submitted 
includes VA treatment records showing degenerative joint 
disease of the left knee with a loose body in November 2003.  
While the evidence in regard to the left knee is new insofar 
as it shows a new diagnosis, the fact remains that there is 
no evidence of a left knee disorder, dating back to service, 
or of arthritis within one year of separation and no 
competent evidence linking a left knee disorder, including 
arthritis, to service.  

In regard to a statement from the appellant's private doctor, 
R. J., dated in June 1993, to the effect that the appellant 
had soft tissue sarcoma of the knees and a bullet wound of 
the left leg, there is nothing to establish any level of 
medical competence to enter such diagnoses and the statement 
is accorded no probative value.  The Board notes that the 
appellant has never alleged to VA that he had a gunshot would 
to the left leg.  In view of R. J. also reporting the 
appellant had soft tissue sarcomas of the knees, it is clear 
that R. J. is not competent for purposes of medical 
evaluation.  If, in fact, the appellant is alleging a gunshot 
wound, the Board would certainly consider 38 U.S.C.A. 
§ 1154(b).  In view of the overwhelming evidence of a post-
service injury, however, coupled with the fact that there is 
no competent evidence of residuals of a gunshot wound, the 
Board would deny a claim to that effect.  Since the appellant 
has not made such an allegation, there is no need for the 
Board to address the matter further.  

In sum, the additional evidence does not contain a competent 
opinion to the effect that any left knee disorder is related 
to service, or of arthritis within the initial post-service 
year.  Consequently, the claim is not reopened.  

Right Knee

At the time of the July 1984 rating decision, there was a 
November 1982 medical document reflecting a left knee injury 
in 1969, followed by a a sensation of giving away.  Also, 
there had been an injury in 1982.  Pertinent findings 
included a tear of the medial meniscus, contusion, fibrosis 
and an articular fracture.  There was no evidence of right 
knee pathology.  Since that determination the appellant has 
not presented evidence of post-service right knee pathology.  
In essence, at the time of the prior final decision, there 
was no right knee pathology and no nexus to service.  Since 
that determination, nothing has changed and there remains to 
be no competent evidence of a right knee disorder related to 
service.  As noted, R. J.'s statements in regard to soft 
tissue sarcomas of the knees is not competent and afforded no 
value.  

The additional evidence does not contain a competent opinion 
to the effect that any right disorder is related to service.  
Consequently, the claim is not reopened.  

Skin Disorder, to include Hookworm Infestation

Since the unappealed July 1984 determination, the appellant 
has petitioned to reopen his claim.  In association with the 
application to reopen, the relevant evidence he has submitted 
includes a January 2005 VA examination showing a negative 
skin examination.  The Board notes that at separation in 1967 
the lower extremities, and skin and lymphtatics were normal, 
and there is no evidence of residuals of a hookworm 
infestation or of a post-service hookworm infestation.  The 
January 2005 VA examiner specifically stated that examination 
of the skin was negative.  The examiner noted that the 
appellant denied any skin rash.  The additional evidence does 
not contain a competent opinion to the effect that any skin 
disorder is related to service.  Consequently, the claim is 
not reopened.  

Kidney Disorder, Manifested by Hematuria

In regard to a kidney disorder manifested by hematuria, in 
the July 1984 rating decision, the AOJ denied the appellant's 
claim for service connection for hematuria claimed as kidney 
problems.  The decision notes that preexisting kidney 
problems were not aggravated during service.  The Board notes 
that the Court has held that when there is an intervening 
change in the law or regulation creating a new basis for 
entitlement to benefits, the appellant's claim under the 
liberalized regulation is a claim separate and distinct from 
the claim previously and finally disallowed prior to the 
liberalizing regulation or VA issue.  See Spencer v. Brown, 4 
Vet. App. 283 (1993).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The Board finds that additional evidence 
presented is relevant and probative to the issue of service 
connection for a kidney disorder manifested by hematuria.  
Thus, the claim is reopened.  

II.  Service Connection

It is clear that the appellant served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  There is 
however, no evidence that the appellant has porphyria cutanea 
tarda or other presumptive skin disorder.  The January 2005 
VA examiner specifically stated that examination of the skin 
was negative and that there was no evidence of a skin 
disorder.  Absent a current disability, service connection on 
a direct or presumptive basis is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and he is 
not competent to diagnose a skin disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  As noted, an in-service skin rash was attributed 
to a hookworm infestation and at separation in November 1967 
the skin and lymphatic were normal.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

III.  Special Monthly Compensation

The appellant in this case seeks entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person.  In that regard, 
compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  Determinations as to the need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2004).

In the present case, service connection is in effect for 
PTSD, rated as 100 percent disabling, coronary artery disease 
associated with diabetes mellitus, rated as 60 percent 
disabling, diabetes mellitus, rated as 20 percent disabling, 
peripheral neuropathy of the left upper extremity associated 
with diabetes mellitus, rated as 20 percent disabling, 
peripheral neuropathy of the right upper extremity associated 
with diabetes mellitus, rated as 20 percent disabling, 
peripheral neuropathy of the left lower extremity associated 
with diabetes mellitus, rated as 10 percent disabling, 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, rated as 10 percent disabling, 
malaria, rated as 0 percent disabling, and cataracts, rated 
as 0 percent disabling.  

In this case, the evidence shows that the appellant's 
incapacity is not due to his service-connected disability.  
The Board notes that while his private doctor, in 
correspondence received in November 2003, noted that the 
appellant was using crutches, was confined to bed, and would 
need help with groceries, cooking, and cleaning upon 
completion of his knee surgery, the appellant is not service 
connected for his left knee.  Regardless, the January 2005 VA 
examination report notes that the appellant drove himself 125 
miles to the evaluation, lived in his own home with his 
girlfriend and her daughter, and that he is able to dress, 
feed himself, and otherwise care for himself.  The report 
notes that he did not use a walking cane, wheelchair, or any 
kind of walking aid.  While vision problems were noted, the 
doctor stated the appellant was not blind.  The Board notes 
that a noncompensable disability rating has been assigned for 
his visual impairment.  

The evidence does not demonstrate that, due solely to the 
appellant's service-connected disabilities, he is unable to 
attend to the matters of daily living, or to protect himself 
from the hazards of his environment.  The January 2005 VA 
examiner specifically stated that in regard to caring for 
himself, the appellant's only problem was the panic reaction 
he had when living by himself.  Consequently, special monthly 
compensation based on the need for the regular aid and 
attendance of another person is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a hookworm infestation, manifested by a skin 
rash and itching, is denied.  

The application to reopen claim of entitlement to service 
connection for a left knee disorder is denied.  

The application to reopen claim of entitlement to service 
connection for a right knee disorder is denied.  

The claim of entitlement to service connection for a kidney 
disorder manifested by hematuria is reopened.  

Entitlement to service connection for porphyria cutanea tarda 
is denied.  

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.  


REMAND

The appellant has been assigned a 0 percent evaluation for 
malaria under Diagnostic Code 6304.  Malaria as an active 
disease warrants a 100 percent disability evaluation.  The 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  The January 2005 VA 
examination report notes that a malaria smear was to 
accompany the report.  It does not appear that the results 
have been associated with the claims file.  

In regard to hematuria, the Board notes that on the 
accompanying medical history to the November 1965 service 
entrance examination, hematuria two years earlier was noted.  
The genitourinary system was noted to be normal.  Complaints 
of sharp pain in the right lower quadrant were noted in 
August 1966.  Dysuria and burning with urination were noted 
in December 1966.  No evidence of disease was noted.  At 
separation in November 1965, the genitourinary system was 
normal.  Private medical records, dated from April 1979 to 
May 1979, reflect a diagnosis of recurrent hematuria of 
undetermined etiology.   On VA examination in November 2001, 
the diagnosis was recurrent hematuria.  A 30 cm scar around 
the right flank at the site of the kidney was attributed to 
exploration for gross hematuria.  The examiner did not 
provide an opinion as to whether hematuria was aggravated 
during service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AO for the following development:

1.  The AOJ should obtain any results of 
a malaria smear in association with the 
January 2005 VA examination.  If 
unavailable, the AOJ should schedule the 
appellant for a malaria smear.  The 
results of any laboratory should be 
interpreted.  

2.  The AOJ should send the claims file 
to a urologist.  The examiner should 
respond to the following:  1) What is 
the most likely cause of the appellant's 
hematuria?  2) Did that condition 
clearly and unmistakably preexist 
service?  3) If the cause preexisted 
service, is it clearly and unmistakably 
established that it was not aggravated 
during service?  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


